Title: Thomas Jefferson to Martha Jefferson Randolph, 6 May 1813
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Poplar Forest.
            May 6. 13.
          We arrived here, my dear Martha, well & without accident, favored on the road by the weather. the caravan also came well, except overpassing their stage the 2d day, sleeping in the woods all night, without cover, and overwhelmed by a rain, in the center of
			 which they were, while it did not extend 5 miles in any direction from them.
			 the spinning
			 Jenny is at work, well while with washed cotton, but very ill when with unwashed.
			 at least this is Maria’s way of accounting for the occasional difference of it’s work.
			 the flying shuttle began a little yesterday, but owing to a variety of fixings which the
			 loom required it exhibited very
			 poorly. we hope to see it do better to-day.
			 I am afraid I shall be detained here in getting Perry off before I go away. if I leave him here I shall have no confidence in his following me. still I shall not fail to be at
			 home within a week or ten days from this date.
			 present me affectionately to mr Randolph and our beloved children, if Ellen will permit herself to be included under that appellation, and be assured yourself of all my love and tenderness.
          Th:
            Jefferson
        